 

Case 1:20-cv-10871-GBD Document4 Filed 01/28/21 Page 1 of 1

. A A hE te atin. is
j ee aienetruemmaeccn re ore ais

 

* ry Lt ee 3

UNITED STATES DISTRICT COURT {GST ATIVOineie .
SOUTHERN DISTRICT OF NEW YORK eg

MARIA DOLORES CRUZ,

 

Plaintiff,

 

-against-
20 Civ. 10871 (GBD)

UNITED STATES DEPARTMENT OF HOMELAND
SECURITY et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The Clerk of the Court is directed to unseal the above-captioned action. The following
documents shall remain under seal until further order of this Court: Plaintiff's Verified Complaint
for Injunctive and Declaratory Relief and Petition for Writ of Mandamus; attached exhibits A-E,
G-K, and W-W,; Plaintiff's Motion for Leave to File Under Seal; and the Court’s order dated
December 22, 2020 granting such motion.

Dated: New York, New York
January 28, 2021

SO ORDERED.

 

 

 
